Exhibit 10.2

 

July 19, 2016

 

 

Lighting Science Group Corporation, as Borrowers' Agent

1350 Division Road, Suite 102 | West Warwick, Rhode Island 02893

Attn.: General Counsel

Facsimile No.: (321) 779-5521

Office: (321) 610-9446

 

RE:     Sixth Amendment to Loan and Security Agreement

 

Ladies and Gentlemen:

 

Reference is hereby made to that certain Loan and Security Agreement dated as of
April 25, 2014 (as at any time amended, restated, supplemented or otherwise
modified, the "Loan Agreement"), among LIGHTING SCIENCE GROUP CORPORATION, a
Delaware corporation ("LSG"), BIOLOGICAL ILLUMINATION, LLC, a Delaware limited
liability company ("BioLogical"), ENVIRONMENTAL LIGHT TECHNOLOGIES CORP., a
Delaware corporation ("ELT"; LSG, BioLogical and ELT are hereinafter referred to
collectively as "Borrowers" and each individually as a "Borrower"), the various
financial institutions from time to time party thereto as lenders (collectively,
"Lenders") and ACF FINCO I LP, as assignee of FCC, LLC, in its capacity as agent
for Lenders (together with its successors and assigns in such capacity,
"Agent"). Each capitalized term used herein, unless otherwise defined herein,
shall have the meaning ascribed to such term in the Loan Agreement.

 

Borrowers, Agent and Lenders desire to amend the Loan Agreement, on the terms
and subject to the conditions hereinafter set forth.

 

NOW, THEREFORE, for TEN DOLLARS ($10.00) in hand paid and other good and
valuable consideration, the receipt and sufficiency of which are hereby
severally acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:

 

The Loan Agreement is hereby amended as follows:

 

(a)     By adding the following definitions of "EBITDA" and "Fixed Charge
Coverage Ratio" to Section 1 of the Loan Agreement in appropriate alphabetical
order:

 

"EBITDA" means, with respect to any period, Borrowers' net income (excluding
extraordinary gains) for such period, before provision for interest expense,
taxes, depreciation, amortization and non-cash stock compensation, plus (i) to
the extent deducted from the foregoing calculation of net income during such
period, impairment charges with respect to Borrowers' goodwill, plus (ii) to the
extent deducted from the foregoing calculation of net income during such period,
losses with respect to dispositions of Borrowers' Equipment made during such
period, minus (iii) to the extent included in the foregoing calculation of net
income during such period, gains with respect to dispositions of Borrowers'
Equipment made during such period, plus (iv) to the extent deducted from the
foregoing calculation of net income during such period, adjustments in the fair
market value of warrants issued by LSG, minus (v) to the extent included in the
foregoing calculation of net income during such period, adjustments in the fair
market value of warrants issued by LSG plus (vi) subject to satisfaction of the
conditions hereon set forth in the Sixth Amendment Consent Letter, the amount of
cash equity contributions, other than the Sixth Amendment Equity Contribution,
permitted hereunder in an amount not to exceed an aggregate of $2,500,000 that
is contributed to the Borrower from the Sponsor from and including the Sixth
Amendment Effective Date to and including March 30, 2017, solely for purposes of
determining compliance with Item 21 of the Schedule during the relevant fiscal
quarters.

 

 
 

--------------------------------------------------------------------------------

 

 

"Fixed Charge Coverage Ratio" means a ratio of Borrowers' (i) EBITDA, to (ii)
interest expense (but excluding interest paid in property other than cash and
any other interest expense not paid in cash during such period), plus payments
of principal actually made or scheduled to be made with respect to indebtedness
(other than scheduled but unpaid payments on Subordinated Debt and principal
payments on revolving loans under this Agreement), plus payments with respect to
capitalized leases, plus payments with respect to taxes, plus dividends and
distributions, plus unfinanced capital expenditures.

 

"Sixth Amendment" means that certain Sixth Amendment to Loan and Security
Agreement, dated as of the Sixth Amendment Effective Date, by and among the
Borrowers, Agent and the Lenders party thereto.

 

"Sixth Amendment Consent Letter" means that certain letter agreement dated as of
the Sixth Amendment Effective Date, by and among the Obligors, Agent and
Lenders, with respect to the Sixth Amendment Equity Contribution and related
matters.

 

"Sixth Amendment Effective Date" means July 19, 2016.

 

"Sixth Amendment Equity Contribution" means the cash equity contribution related
to the issuance of Series J Convertible Preferred Stock on the Sixth Amendment
Effective Date in an amount not to exceed $5,000,000, made by Sponsor to LSG and
immediately contributed to the capital of LSG in connection with the Sixth
Amendment on or prior to the Sixth Amendment Effective Date.

 

(b)     By deleting clause (i) from the definition of "Permitted Acquisition"
set forth in Section 1 of the Loan Agreement and by substituting the following
in lieu thereof:

 

(i)     Borrowers shall demonstrate to Agent’s reasonable satisfaction, after
giving effect to the proposed Acquisition, that on a pro forma basis Borrowers
would have had a Fixed Charge Coverage Ratio of 1.00 to 1.00 for the twelve
months ending as of the last day of the fiscal quarter ending immediately prior
to the proposed Acquisition; and

 

(c)     By deleting the definition of "Pro Forma Confirmation" from Section 1 of
the Loan Agreement in its entirety and by substituting the following in lieu
thereof:

 

“Pro Forma Confirmation” means, with respect to any Acquisition, Investment or
loan, a written confirmation, supported by reasonably detailed calculations
reasonably satisfactory to Agent, that on a pro forma basis (including pro forma
adjustments arising out of events which are directly attributable to such
proposed Acquisition, Investment or loan, are factually supportable, and are
expected to have a continuing impact, in each case, determined as if the
combination had been accomplished at the beginning of the relevant period; such
eliminations and inclusions to be mutually and reasonably agreed upon by
Borrowers and Agent) Borrowers would have had a Fixed Charge Coverage Ratio of
1.00 to 1.00 for the twelve months ending as of the last day of the fiscal
quarter ending immediately prior to the proposed date of consummation of such
proposed Acquisition, Investment or loan; provided, that in the case of an
Acquisition, such calculation shall be created by adding the historical combined
financial statements of Borrowers and their subsidiaries (including the combined
financial statements of any other Person or assets that were the subject of a
prior Permitted Acquisition during the relevant period) to the historical
consolidated financial statements of the Person to be acquired (or the
historical financial statements related to the assets to be acquired) pursuant
to the proposed Acquisition.

 

 
-2-

--------------------------------------------------------------------------------

 

  

(d)     By deleting Section 13(c)(i) of the Loan Agreement in its entirety and
by substituting in lieu thereof the following:

 

(i)     Notwithstanding the existence of a Default resulting from a financial
covenant violation under Item 21 of the Schedule, a cash equity contribution (in
the form of common equity or other Qualified Equity Interests having terms
acceptable to Agent, and excluding in any event the Sixth Amendment Equity
Contribution) made by Sponsor to LSG and immediately contributed to the capital
of LSG, on or prior to the day that is ten (10) days after the day on which
financial statements are required to be delivered for the applicable fiscal
quarter, will, subject to the terms of clause (ii) of this Section 13(c), at the
written request of Borrowers' Agent and solely to the extent not already
included in the calculation thereof, be included in the calculation of EBITDA,
solely for the purposes of determining compliance with such financial covenant
at the end of such fiscal quarter and any subsequent period that includes such
fiscal quarter (any such equity contribution, a “Curative Equity Contribution”).

 

(e)     By deleting Item 21 of the Schedule in its entirety and by substituting
in lieu thereof the following:

 

21.     Financial Covenant. Borrowers shall maintain EBITDA, measured for the 12
month period ending on the last day of each fiscal quarter, of not less than the
amount set forth opposite such period below:

 

Fiscal Quarter

Minimum EBITDA

June 30, 2016

EBITDA projected for such fiscal quarter in Borrowers’ final forecasted
financial statements for the applicable year delivered in accordance with
Section 9(a) to the extent reasonably satisfactory to Agent; less an amount
equal to 25% of such projected EBITDA for such fiscal quarter; provided, that
for the twelve-month period ending on June 30, 2016, EBITDA, for the purposes of
calculating compliance with this Item 21 and for no other purpose, shall be
increased by Four Million Dollars ($4,000,000) and (subject to satisfaction of
the conditions hereon set forth in the Sixth Amendment Consent Letter) the
amount of the Sixth Amendment Equity Contribution

September 30, 2016

($3,750,000); provided, that for the twelve-month period ending on September 30,
2016, EBITDA, for the purposes of calculating compliance with this Item 21 and
for no other purpose, shall (subject to satisfaction of the conditions hereon
set forth in the Sixth Amendment Consent Letter) be increased by the amount of
the Sixth Amendment Equity Contribution.

December 31, 2016

$500,000; provided, that for the twelve-month period ending on December 31,
2016, EBITDA, for the purposes of calculating compliance with this Item 21 and
for no other purpose, shall (subject to satisfaction of the conditions hereon
set forth in the Sixth Amendment Consent Letter) be increased by the amount of
Sixth Amendment Equity Contribution

March 31, 2017

EBITDA projected for such fiscal quarter in Borrowers’ final forecasted
financial statements for the applicable year delivered in accordance with
Section 9(a) to the extent reasonably satisfactory to Agent; less an amount
equal to 25% of such projected EBITDA for such fiscal quarter; provided, that
for the twelve-month period ending on March 31, 2017, EBITDA, for the purposes
of calculating compliance with this Item 21 and for no other purpose, shall
(subject to satisfaction of the conditions hereon set forth in the Sixth
Amendment Consent Letter) be increased by the amount of Sixth Amendment Equity
Contribution

 

 
-3-

--------------------------------------------------------------------------------

 

 

(f)     By deleting Exhibit B to the Loan Agreement in its entirety and by
substituting in lieu thereof Exhibit B to this Amendment.

 

The effectiveness of the amendments contained herein is subject to Agent's
receipt of (a) a duly executed amendment to the Term Loan Agreement in form and
substance satisfactory to Agent, (b) a duly executed secretary's or manager's
certificate of resolutions with respect to each Borrower, in each case in form
and substance satisfactory to Agent, (c) the amendment fee referenced below in
immediately available funds, (d) the written consent by Medley, in its capacity
as agent for the other Term Loan Parties, to the payment by Borrowers to Agent
of such amendment fee, and (e) LSG's receipt of not less than $5,000,000 in cash
proceeds of the Pegasus Sale (as defined in a certain letter agreement dated on
or about the date hereof among Borrowers, Guarantor, Agent and Lenders).

 

By its signature hereto, each Borrower hereby (a) ratifies and reaffirms the
Obligations, each of the Loan Documents and all of such Borrower's covenants,
duties, indebtedness and liabilities under the Loan Documents; (b) acknowledges
and stipulates that the Loan Agreement and the other Loan Documents executed by
such Borrower are legal, valid and binding obligations of such Borrower that are
enforceable against such Borrower in accordance with the terms thereof; all of
the Obligations are owing and payable without defense, offset or counterclaim
(and to the extent there exists any such defense, offset or counterclaim on the
date hereof, the same is hereby waived by each Borrower); and the security
interests and liens granted by such Borrower in favor of Agent are duly
perfected, first priority security interests and liens; and (c) represents and
warrants to Agent and Lenders, to induce Agent and Lenders to enter into this
agreement, that (i) no Default exists on the date hereof or would result from
the effectiveness of this agreement, (ii) the execution, delivery and
performance of this agreement have been duly authorized by all requisite company
action on the part of such Borrower and this agreement has been duly executed
and delivered by such Borrower, and (iii) all of the representations and
warranties made by such Borrower in the Loan Agreement are true and correct on
and as of the date hereof. Without limiting the generality of the foregoing,
each Borrower acknowledges and agrees that nothing contained in this Amendment
shall be construed as a waiver of any Default that may in the future occur
pursuant to Section 13(a)(v) of the Loan Agreement, including as a result of any
breach of Section 7.6 of the Term Loan Agreement.

 

 
 -4-

--------------------------------------------------------------------------------

 

 

In consideration of Agent's willingness to enter into this Amendment as set
forth herein, Borrowers agree to pay Agent an amendment fee in the amount of
$60,000 in immediately available funds on the date hereof. Additionally,
Borrowers jointly and severally agree to pay to Agent and Lenders, on demand,
all costs and expenses (including taxes and legal fees and expenses) incurred by
Agent and Lenders in connection with the preparation, negotiation and execution
of this agreement and any other Loan Documents executed pursuant hereto and any
and all amendments, modifications, and supplements thereto. Except as otherwise
expressly provided in this agreement, nothing herein shall be deemed to amend or
modify any provision of the Loan Agreement or any of the other Loan Documents,
each of which shall remain in full force and effect. This agreement is not
intended to be, nor shall it be construed to create, a novation or accord and
satisfaction, and the Loan Agreement as herein modified shall continue in full
force and effect. This agreement shall be governed by and construed in
accordance with the internal laws of the State of Georgia and shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. This agreement may be executed in any number of
counterparts and by different parties to this agreement on separate
counterparts, each of which, when so executed, shall be deemed an original, but
all such counterparts shall constitute one and the same agreement. Any manually
executed signature page hereto that is delivered by facsimile or other
electronic transmission shall be deemed to be an original signature hereto. To
the fullest extent permitted by applicable law, the parties hereto each hereby
waives the right to trial by jury in any action, suit, counterclaim or
proceeding arising out of or related to this agreement.

 

To induce Agent and Lenders to enter into this Amendment, each Borrower hereby
RELEASES, ACQUITS AND FOREVER DISCHARGES Agent and each Lender, and all
officers, directors, agents, employees, successors and assigns of Agent or any
Lender, from any and all liabilities, claims, demands, actions or causes of
action of any kind or nature (if there be any), whether absolute or contingent,
disputed or undisputed, at law or in equity, or known or unknown, that any
Borrower now has or ever had against Agent or any Lender arising under or in
connection with any of the Loan Documents or otherwise. Each Borrower represents
and warrants to Agent and Lenders that such Borrower has not transferred or
assigned to any Person any claim that such Borrower ever had or claimed to have
against Agent or any Lender.

 

[Signatures appear on following page]

 

 
-5-

--------------------------------------------------------------------------------

 

 

The parties hereto have caused this agreement to be duly executed under seal and
delivered by their respective duly authorized officers on the date first written
above.

 

 

AGENT AND SOLE LENDER:

 

ACF FINCO I LP, as assignee of FCC, LLC

 

By:      /s/ John J. Nooney                    

Name: John J. Nooney

Title: Managing Director

 

 

Accepted and agreed to:

 

BORROWERS:

 

LIGHTING SCIENCE GROUP CORPORATION

 

By:      /s/ Ed Bednarcik                                              

Name: Ed Bednarcik

Title:   Chief Executive Officer

 

 

BIOLOGICAL ILLUMINATION, LLC

 

By:      /s/ Ed Bednarcik                                               

Name: Ed Bednarcik

Title  : Chief Executive Officer

 

 

ENVIRONMENTAL LIGHT TECHNOLOGIES CORP.

 

By:      /s/ Ed Bednarcik                                                

Name: Ed Bednarcik

Title:   Chief Executive Officer

 

 

 

 

Consented to by Guarantor:

 

 

LSGC, LLC

 

By:      /s/ Ed Bednarcik                                                  

Name: Ed Bednarcik

Title:   Chief Executive Officer

 

 
 

--------------------------------------------------------------------------------

 

 

EXHIBIT B

 

FORM OF COMPLIANCE CERTIFICATE

 

[to be provided on borrowers’ agent's letterhead]

 

__________________, 201__

 

ACF FinCo I LP

580 White Plains Road, Suite 610

Tarrytown, NY 10591

Attn: Oleh Szczupak

Facsimile No.: (914) 418-1217

 

The undersigned, the                           of LIGHTING SCIENCE GROUP
CORPORATION, a Delaware corporation (“LSG”), in its capacity as Borrowers' Agent
under (and as defined in) the Loan Agreement (as hereinafter defined), gives
this certificate to ACF FINCO I LP, in its capacity as agent (together with its
successors and assigns in such capacity, “Agent”) for various financial
institutions (“Lenders”), in accordance with the requirements of that certain
Loan and Security Agreement dated as of April 25, 2014 among LSG, BioLogical
Illumination, LLC, a Delaware limited liability company, Environmental Light
Technologies Corp., a Delaware corporation, Agent and Lenders (as amended,
restated, modified or supplemented from time to time, the “Loan Agreement”).
Capitalized terms used in this Certificate, unless otherwise defined herein,
shall have the meanings ascribed to them in the Loan Agreement.

 

No Default exists on the date hereof, other than:                    [if none,
so state].

 

As of the date hereof, each Borrower is current in its payment of all accrued
rent and other charges to Persons who own or lease any premises where any of the
Collateral is located, and there are no pending disputes or claims regarding a
Borrower’s failure to pay or delay in payment of any such rent or other charges.

 

Set forth on Appendix 1 attached hereto is a true, accurate and complete
calculation with respect to each financial covenant of Borrowers under the Loan
Agreement.

 

 

 

Yours truly,

 

LIGHTING SCIENCE GROUP

CORPORATION, as Borrowers' Agent

 

By:                                                                    

Name:                                                               

Title:                                                                  

 

 
 

--------------------------------------------------------------------------------

 

 

Appendix 1

 

A.

Minimum EBITDA requirement as set forth in Item 21 of the Schedule for the
fiscal quarter then ending: $___________________

 

B.

Actual EBITDA for the fiscal quarter then ending:

 

Net Income

$______________________, plus

Interest Expense

$______________________, plus

Taxes

$______________________, plus

Depreciation

$______________________, plus

Amortization

$______________________, plus

Non-Cash Stock Compensation

$______________________ equals

 

  Actual EBITDA                     $___________________

 

C.     Compliant: ____ Yes ____ No

 

 

 